ANNETTE KINGSLAND ZIEGLER, J.
¶ 51. {concurring). I join the majority opinion and agree that the lease at issue does not unambiguously provide that the tenant, Cari Connell (Connell), is liable for the fire damage caused by her hair dryer, see majority op., ¶ 43, especially since the parties stipulated that neither Connell nor Maryland Arms Limited Partnership (Maryland Arms) was negligent. Therefore, the lease must be construed against the drafter and in favor of the tenant. See Walters v. Nat'l Props., 2005 WI 87, ¶ 13, 282 Wis. 2d 176, 699 N.W.2d 71 (providing that this court adheres to the "universally accepted legal maxim that any ambiguities in a document are to be construed unfavorably to the drafter"); see also Fergen v. Lyons, 162 Wis. 131, 135, 155 N.W. 935 (1916) ("[I]n case of any ambiguity in the provision of a lease .. . , the construction should be adopted which will favor the tenant rather than one which will favor the landlord."). In this *323case, the lease does not unambiguously allocate liability to the tenant for fire damage caused by her hair dryer — that is, fire damage caused by neither the landlord's "negligence or intentional act," Wis. Stat. § 704.07(2)(c), nor the tenant's "negligence or improper use" of the apartment, § 704.07(3)(a). The benefit of the ambiguity must therefore fall in the tenant's favor. I write separately, however, to clarify that parties are not necessarily prohibited from allocating liability by contract, see dissent, ¶ 122, so long as it is done clearly and is otherwise enforceable by law.
¶ 52. Wisconsin Stat. § 704.07 outlines the general duties of a landlord and tenant with respect to repairing leased premises. To determine the parties' duties, it is instructive to go through each subsection of § 704.07. A review of each subsection makes clear that § 704.07 does not dictate who is liable for repair when the premises are damaged by fire caused by neither the landlord's "negligence or intentional act" nor the tenant's "negligence or improper use."
¶ 53. As a preliminary matter, subsection (1) provides that Wis. Stat. § 704.07 applies "to all residential tenancies" and that "[a]n agreement to waive the requirements of this section in a residential tenancy is void." § 704.07(1).
¶ 54. Pursuant to subsection (2), the landlord has the duty to "[m]ake all necessary structural repairs" "[e]xcept for repairs made necessary by the negligence of, or improper use of the premises by, the tenant." Wis. Stat. § 704.07(2)(a)3. Accordingly, under § 704.07(2), the landlord has the primary duty to repair unless the repairs are made necessary by the tenant's negligence or improper use of the premises. However, significant to this case, subsection (2) does not apply "[i]f the premises are damaged by fire, water or other casualty, not the *324result of the negligence or intentional act of the landlord." § 704.07(2)(c). Instead, "either sub. (3) or (4) governs." Id. Hence, it seems that if the landlord's negligence or intentional act caused the "fire, water or other casualty" damage, then the duty to repair remains with the landlord, as provided in subsection (2). However, if the "fire, water or other casualty" damage is caused by something other than the landlord's negligence or intentional act, then we must turn to subsection (3) or (4).
¶ 55. In this case, Connell's apartment was damaged by fire. The parties stipulated that Connell's "hair dryer was the cause of the fire" and that "Connell did not previously know of any defect in said hair dryer." Accordingly, the parties stipulated that the fire was caused by something other than the negligence or intentional act of the landlord or the negligence or improper use of the premises by the tenant.
¶ 56. As I turn to subsection (3), it outlines the tenant's duty to repair the damage and restore the appearance of the premises "[i]f the premises are damaged by the negligence or improper use of the premises by the tenant." Wis. Stat. § 704.07(3)(a). In such instances the landlord "may elect to undertake the repair," but "the tenant must reimburse the landlord for the reasonable cost thereof." Id.
¶ 57. Given the parties' stipulation that the fire damage was caused by Connell's hair dryer, as opposed to Connell's negligence or improper use of the apartment, the tenant's duty to repair under subsection (3) does not govern the facts of this case, and we must then turn to subsection (4).
¶ 58. Subsection (4) provides the tenant with certain options and rights "[i]f the premises become untenantable because of damage by fire, water or other casualty":
*3251. "[T]he tenant may remove from the premises unless the landlord proceeds promptly to repair or rebuild";
2. The tenant may remove if the inconvenience by reason of the nature and period of repair or rebuilding "would impose undue hardship on the tenant";
3. The tenant may remain in possession of the premises, provided that "rent abates to the extent the tenant is deprived of the full normal use of the premises"; and
4. If the tenant justifiably moves out under subsection (4), "the tenant is not liable for rent after the premises become untenantable and the landlord must repay any rent paid in advance apportioned to the period after the premises become untenantable."
Wis. Stat. § 704.07(4). These options and rights do not seemingly apply if the damage is caused by the tenant's negligence or improper use. Id.
¶ 59. As the dissent points out, in this case, neither the pleadings nor the parties' stipulation of facts expressly indicates whether Connell's apartment became untenantable because of the fire damage. Dissent, ¶ 127. However, at oral argument, counsel for Maryland Arms appeared to concede that the apartment was untenantable:
Attorney Wynn: [Connell] went to bed at night, left her hair dryer plugged in, presumably off. When she woke up, the apartment was on fire and caused over $8000 of damages. Fortunately no one was personally injured; however, the apartment was destroyed.
Court: If the apartment was destroyed, I assume that it was uninhabitable. Is that correct?
Attorney Wynn: Yes. And in fact, in this particular circumstance . .. the tenant was relocated to another apartment owned also by Maryland Arms.
*326Maryland Arms subsequently repaired the damaged apartment and billed Connell for the cost, minus her $200 security deposit, for a total of $8,533.81. According to Connell, Maryland Arms terminated her tenancy when she refused to pay.
¶ 60. Assuming that the fire damage did in fact render Connell's apartment untenantable, Connell was well within her rights to remove from the premises while Maryland Arms repaired. See Wis. Stat. § 704.07(4). However, subsection (4) is silent as to who is responsible for the costs of repair. Invoking paragraph 3.6 of its lease,1 Maryland Arms demanded that Connell reimburse it for the repair costs.
¶ 61. However, the parties' freedom to contract is subject to our "universally accepted legal maxim that any ambiguities in a document are to be construed unfavorably to the drafter." See Walters, 282 Wis. 2d 176, ¶ 13; see also Fergen, 162 Wis. at 135. In my view, the lease at issue does not unambiguously allocate liability to Connell for the fire damage caused by her hair dryer and must therefore be construed in her favor.
¶ 62. According to Maryland Arms, the second sentence of paragraph 3.6 of the lease unambiguously imposes absolute liability on the tenant for all damage "in any way" caused by the tenant's "acts," be they negligent or otherwise. Maryland Arms argues that Connell is therefore liable for the fire damage because Connell brought the hair dryer into the apartment. I do not agree with Maryland Arms' and the dissent's posi*327tion that the lease unambiguously allocates liability to the tenant for any damage caused by anything the tenant brings into her apartment. See dissent, ¶¶ 74-76.
¶ 63. The ambiguity is further shown by the fact that were we to accept Maryland Arms' interpretation of the second sentence of paragraph 3.6, the first sentence would be rendered meaningless. See majority op., ¶ 41. The first sentence imposes responsibility onto the tenant for all the tenant's "intentional and negligent acts or breaches." The tenant's "intentional and negligent acts" are necessarily encompassed in the second sentence's category of the tenant's "acts." Thus, "[cjonstruing the second sentence as broadly as Maryland Arms asserts would subsume the meaning of the first sentence." Majority op., ¶ 42. We must avoid a construction of the lease which renders portions of the " 'meaningless, inexplicable or mere surplusage.'" Kasten v. Doral Dental USA, LLC, 2007 WI 76, ¶ 48, 301 Wis. 2d 598, 733 N.W.2d 300 (quoting Goebel v. First Fed. Sav. & Loan Ass'n of Racine, 83 Wis. 2d 668, 680, 266 N.W.2d 352 (1978)); see also Baker v. McDel Corp., 53 Wis. 2d 71, 76-77, 191 N.W.2d 846 (1971).
¶ 64. Because the lease does not unambiguously allocate liability to Connell for fire damage caused by the mere fact that she brought a hair dryer into her apartment, we must construe the lease in her favor. For that reason, I respectfully concur.

 Paragraph 3.6 provides:
Lessee shall be responsible for all intentional and negligent acts or breaches of this Lease by Lessee, Lessee's occupants, guests and invitees. Lessee shall be hable for sill damage to the premises and appliances and equipment belonging thereto, in any way caused by the acts of Lessee, Lessee's occupants, guests and invitees.